Dibell, C.
This is an action to recover something like $3,000 for the con*109struetion of street improvements under a contract with the defendant village.
The ease was called for trial at the March, 1913, .term of court in Waseca county. There was no jury in attendance. The parties waived a jury and agreed to take up the case at Faribault, in Rice county, the residence of the trial judge. On the day fixed for hearing the parties met. Counsel for defendant suggested that he desired to amend the answer. Counsel for the plaintiffs suggested prejudice if the amendment were allowed. The ruling was reserved until after recess, and some evidence was taken. After recess the matter of the amendment was taken up and considerable talk was had on both sides. It was resultless. The court finally stated to counsel that he supposed that they had come under an agreement for trial, and, if so, he was ready to proceed. No agreement was reached and the court left the bench and announced, in effect, that the court was not in session. Counsel for the defendant left the room. Counsel for the plaintiff offered to make certain proofs. Nothing further was done.
It is clear that the venue of the case was not changed from Waseca county. No further disposition was made of the case. The judgment of dismissal recites that the ease was regularly on the October term, and that it was dismissed for want of prosecution on motion of the defendant. The appeal is from that judgment.
The judgment is proper. The merits of the case are not involved. The judgment is not a bar. Most of the questions discussed have no relevancy to the questions raised on this appeal. Many of them-are without the record.
Judgment affirmed.